UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number Exact name of registrants as specified in their charters, states of incorporation, addresses of principal executive offices, and telephone numbers I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-2155481 1-3382 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. 410 South Wilmington Street Raleigh, North Carolina27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-0165465 1-3274 Florida Power Corporation d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida33701 Telephone:(727) 820-5151 State of Incorporation: Florida 59-0247770 NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Progress Energy, Inc. (Progress Energy) Yes x No o Carolina Power & Light Company (PEC) Yes x No o Florida Power Corporation (PEF) Yes o No x Indicate by check mark whether each registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). Progress Energy Yes x No o PEC Yes o No o PEF Yes o No o Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Progress Energy Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o PEC Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o PEF Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether each registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Progress Energy Yes o No x PEC Yes o No x PEF Yes o No x At May 3, 2010, each registrant had the following shares of common stock outstanding: Registrant Description Shares Progress Energy Common Stock (Without Par Value) PEC Common Stock (Without Par Value) 159,608,055 (all of which were held directly by Progress Energy, Inc.) PEF Common Stock (Without Par Value) 100 (all of which were held indirectly by Progress Energy, Inc.) This combined Form 10-Q is filed separately by three registrants: Progress Energy, PEC and PEF (collectively, the Progress Registrants). Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf. Each registrant makes no representation as to information relating exclusively to the other registrants. PEF meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format. TABLE OF CONTENTS GLOSSARY OF TERMS 2 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS 5 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 6 Unaudited Condensed Interim Financial Statements: Progress Energy, Inc. (Progress Energy) Unaudited Condensed Consolidated Statements of Income 6 Unaudited Condensed Consolidated Balance Sheets 7 Unaudited Condensed Consolidated Statements of Cash Flows 8 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (PEC) Unaudited Condensed Consolidated Statements of Income 9 Unaudited Condensed Consolidated Balance Sheets 10 Unaudited Condensed Consolidated Statements of Cash Flows 11 Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) Unaudited Condensed Statements of Income 12 Unaudited Condensed Balance Sheets 13 Unaudited Condensed Statements of Cash Flows 14 Combined Notes to Unaudited Condensed Interim Financial Statements for Progress Energy, Inc., Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. and Florida Power Corporation d/b/a Progress Energy Florida, Inc. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 58 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 95 ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 6. EXHIBITS SIGNATURES 1 GLOSSARY OF TERMS We use the words “Progress Energy,” “we,” “us” or “our” with respect to certain information to indicate that such information relates to Progress Energy, Inc. and its subsidiaries on a consolidated basis. When appropriate, the parent holding company or the subsidiaries of Progress Energy are specifically identified on an unconsolidated basis as we discuss their various business activities. The following abbreviations, acronyms or initialisms are used by the Progress Registrants: TERM DEFINITION 2009 Form 10-K Progress Registrants’ annual report on Form 10-K for the fiscal year ended December 31, 2009 401(k) Progress Energy 401(k) Savings & Stock Ownership Plan AFUDC Allowance for funds used during construction ARB Accounting Research Bulletin ARO Asset retirement obligation ASLB Atomic Safety and Licensing Board Asset Purchase Agreement Agreement by and among Global, Earthco and certain affiliates, and the Progress Affiliates as amended on August 23, 2000 ASC FASB Accounting Standards Codification ASU Accounting Standards Update Audit Committee Audit and Corporate Performance Committee of Progress Energy’s board of directors BART Best Available Retrofit Technology Base Revenues Non-GAAP measure defined as operating revenues excluding clause recoverable regulatory returns, miscellaneous revenues and fuel and other pass-through revenues Brunswick PEC’s Brunswick Nuclear Plant Btu British thermal unit CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CAVR Clean Air Visibility Rule CCRC Capacity Cost-Recovery Clause CERCLA or Superfund Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended Ceredo Ceredo Synfuel LLC CIGFUR Carolina Industrial Group for Fair Utility Rates II Clean Smokestacks Act North Carolina Clean Smokestacks Act the Code Internal Revenue Code CO2 Carbon dioxide COL Combined license Corporate and Other Corporate and Other segment primarily includes the Parent, Progress Energy Service Company and miscellaneous other nonregulated businesses CR1 and CR2 PEF’s Crystal River Units No. 1 and No. 2 coal-fired steam turbines CR3 PEF’s Crystal River Unit No. 3 Nuclear Plant CR4 and CR5 PEF’s Crystal River Units No. 4 and No. 5 coal-fired steam turbines CUCA Carolina Utility Customer Association CVO Contingent value obligation D.C. Court of Appeals U.S. Court of Appeals for the District of Columbia Circuit DOE United States Department of Energy DSM Demand-side management Earthco Four coal-based solid synthetic fuels limited liability companies of which three were wholly owned ECCR Energy Conservation Cost Recovery Clause 2 ECRC Environmental Cost Recovery Clause EE Energy efficiency EIP Equity Incentive Plan EPACT Energy Policy Act of 2005 EPC Engineering, procurement and construction ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FDEP Florida Department of Environmental Protection FERC Federal Energy Regulatory Commission FGT Florida Gas Transmission Company, LLC Fitch Fitch Ratings the Florida Global Case U.S. Global, LLC v. Progress Energy, Inc. et al Florida Progress Florida Progress Corporation FPSC Florida Public Service Commission FRCC Florida Reliability Coordinating Council Funding Corp. Florida Progress Funding Corporation, a wholly owned subsidiary of Florida Progress GAAP Accounting principles generally accepted in the United States of America GHG Greenhouse gas Global U.S. Global, LLC GridSouth GridSouth Transco, LLC GWh Gigawatt-hours Harris PEC’s Shearon Harris Nuclear Plant IPP Progress Energy Investor Plus Plan kV Kilovolt kVA Kilovolt-ampere kWh Kilowatt-hours Levy PEF’s proposed nuclear plant in Levy County, Fla. LIBOR London Inter Bank Offered Rate MACT Maximum achievable control technology MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in PART I, Item 2 of this Form 10-Q Medicare Act Medicare Prescription Drug, Improvement and Modernization Act of 2003 MGP Manufactured gas plant MW Megawatts MWh Megawatt-hours Moody’s Moody’s Investors Service, Inc. NAAQS National Ambient Air Quality Standards NC REPS North Carolina Renewable Energy and Energy Efficiency Portfolio Standard NCUC North Carolina Utilities Commission NDT Nuclear decommissioning trust NEIL Nuclear Electric Insurance Limited NERC North American Electric Reliability Corporation North Carolina Global Case Progress Synfuel Holdings, Inc. et al. v. U.S. Global, LLC the Notes Guarantee Florida Progress’ full and unconditional guarantee of the Subordinated Notes NOx Nitrogen Oxides NRC United States Nuclear Regulatory Commission O&M Operation and maintenance expense OATT Open Access Transmission Tariff OCI Other comprehensive income Ongoing Earnings Non-GAAP financial measure that includes results from continuing operations after excluding the effects of certain identified gains and charges OPC Florida’s Office of Public Counsel 3 OPEB Postretirement benefits other than pensions the Parent Progress Energy, Inc. holding company on an unconsolidated basis PEC Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. PEF Florida Power Corporation d/b/a Progress Energy Florida, Inc. PESC Progress Energy Service Company, LLC Power Agency North Carolina Eastern Municipal Power Agency PPACA Patient Protection and Affordable Care Act and the related Health Care and Education Reconciliation Act Preferred Securities 7.10% Cumulative Quarterly Income Preferred Securities due 2039, Series A issued by the Trust Preferred Securities Guarantee Florida Progress’ guarantee of all distributions related to the Preferred Securities Progress Affiliates Five affiliated coal-based solid synthetic fuels facilities Progress Energy Progress Energy, Inc. and subsidiaries on a consolidated basis Progress Registrants The reporting registrants within the Progress Energy consolidated group. Collectively, Progress Energy, Inc., PEC and PEF Progress Fuels Progress Fuels Corporation, formerly Electric Fuels Corporation PRP Potentially responsible party, as defined in CERCLA PSSP Performance Share Sub-Plan PUHCA 2005 Public Utility Holding Company Act of 2005 PVI Progress Energy Ventures, Inc., formerly referred to as Progress Ventures, Inc. QF Qualifying facility RCA Revolving credit agreement Reagents Commodities such as ammonia and limestone used in emissions control technologies REPS Renewable energy portfolio standard RDS Retiree Drug Subsidy related to benefits under Medicare Part D Robinson PEC’s Robinson Nuclear Plant ROE Return on equity RSU Restricted stock unit RTO Regional transmission organization SCPSC Public Service Commission of South Carolina Section 29 Section 29 of the Code Section 29/45K General business tax credits earned after December31, 2005 for synthetic fuels production in accordance with Section 29 Section 316(b) Section 316(b) of the Clean Water Act (See Note/s “#”) For all sections, this is a cross-reference to the Combined Notes to the Financial Statements contained in PART I, Item I of this Form 10-Q SERC SERC Reliability Corporation S&P Standard & Poor’s Rating Services SNG Southern Natural Gas Company SO2 Sulfur dioxide Subordinated Notes 7.10% Junior Subordinated Deferrable Interest Notes due 2039 issued by Funding Corp. Tax Agreement Intercompany Income Tax Allocation Agreement Terminals Coal terminals and docks in West Virginia and Kentucky, which were sold on March 7, 2008 the Trust FPC Capital I the Utilities Collectively, PEC and PEF VIE Variable interest entity Ward Ward Transformer site located in Raleigh, N.C. Ward OU1 Operable unit for stream segments downstream from the Ward site Ward OU2 Operable unit for further investigation at the Ward facility and certain adjacent areas 4 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS In this combined report, each of the Progress Registrants makes forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The matters discussed throughout this combined Form 10-Q that are not historical facts are forward looking and, accordingly, involve estimates, projections, goals, forecasts, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made, and the Progress Registrants undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made. In addition, examples of forward-looking statements discussed in this Form 10-Q include, but are not limited to, statements made in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A) including, but not limited to, statements under the sub-heading “Results of Operations” about trends and uncertainties; “Liquidity and Capital Resources” about operating cash flows, future liquidity requirements and estimated capital expenditures and “Other Matters” about goodwill, changes in the regulatory environment, meeting anticipated demand in our regulated service territories, potential nuclear construction, the effects of new environmental regulations, and our synthetic fuel tax credits. Examples of factors that you should consider with respect to any forward-looking statements made throughout this document include, but are not limited to, the following: the impact of fluid and complex laws and regulations, including those relating to the environment and energy policy; our ability to recover eligible costs and earn an adequate return on investment through the regulatory process; the ability to successfully operate electric generating facilities and deliver electricity to customers; the impact on our facilities and businesses from a terrorist attack; the ability to meet the anticipated future need for additional baseload generation and associated transmission facilities in our regulated service territories and the accompanying regulatory and financial risks; our ability to meet current and future renewable energy requirements; the inherent risks associated with the operation and potential construction of nuclear facilities, including environmental, health, safety, regulatory and financial risks; the financial resources and capital needed to comply with environmental laws and regulations; risks associated with climate change; weather and drought conditions that directly influence the production, delivery and demand for electricity; recurring seasonal fluctuations in demand for electricity; the ability to recover in a timely manner, if at all, costs associated with future significant weather events through the regulatory process; fluctuations in the price of energy commodities and purchased power and our ability to recover such costs through the regulatory process; the Progress Registrants’ ability to control costs, including operations and maintenance expense (O&M) and large construction projects; the ability of our subsidiaries to pay upstream dividends or distributions to Progress Energy, Inc. holding company (the Parent); current economic conditions; the ability to successfully access capital markets on favorable terms; the stability of commercial credit markets and our access to short- and long-term credit; the impact that increases in leverage or reductions in cash flow may have on each of the Progress Registrants; the Progress Registrants’ ability to maintain their current credit ratings and the impacts in the event their credit ratings are downgraded; the investment performance of our nuclear decommissioning trust (NDT) funds; the investment performance of the assets of our pension and benefit plans and resulting impact on future funding requirements; the impact of potential goodwill impairments; our ability to fully utilize tax credits generated from the previous production and sale of qualifying synthetic fuels under Internal Revenue Code Section 29/45K (Section 29/45K); and the outcome of any ongoing or future litigation or similar disputes and the impact of any such outcome or related settlements. Many of these risks similarly impact our nonreporting subsidiaries. These and other risk factors are detailed from time to time in the Progress Registrants’ filings with the SEC. Many, but not all, of the factors that may impact actual results are discussed in the Risk Factors section in the Progress Registrants’ annual report on Form 10-K for the fiscal year ended December 31, 2009 (2009 Form 10-K), which was filed with the SEC on February 26, 2010, and is updated for material changes, if any, in this Form 10-Q and in our other SEC filings. Before purchasing securities of the Progress Registrants, you should carefully consider the risks and other information in the documents the Progress Registrants file with the SEC from time to time. Each of the described risks could result in a decrease in the value of the securities of the Progress Registrants and your investment therein. 5 PART I.FINANCIAL INFORMATION ITEM 1.
